                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                      AT KNOXVILLE

In Re:                                                )
                                                      )
DOLORES J. PIERCY,                                    )
                                                      )
                Debtor,                               )
                                                      )      No. 3:19-CV-347
M. DUSTIN LONG,                                       )
                                                      )
                Plaintiff,                            )
                                                      )
v.                                                    )
                                                      )
DOLORES J. PIERCY,                                    )
                                                      )
                Defendant.                            )

______________________________________________________________________________

In Re:                                                )
                                                      )
JOSEPH SHANE PIERCY,                                  )
                                                      )
                Debtor,                               )
                                                      )      No. 3:19-CV-348
M. DUSTIN LONG,                                       )
                                                      )
                Plaintiff,                            )
                                                      )
v.                                                    )
                                                      )
JOSEPH SHANE PIERCY,                                  )
                                                      )
                Defendant.                            )


                                             ORDER

         Pursuant to Local Rule 3.2(d)(3), the undersigned finds that the above-captioned cases are

related to Long v. Piercy, No. 3:19-CV-346. The Court finds that these cases arise out of the same

transaction or occurrence and involve one or more of the same parties. Therefore, the cases are




Case 3:19-cv-00348-JRG-HBG Document 3 Filed 09/24/19 Page 1 of 2 PageID #: 7
related. See E.D. Tenn. L.R. 3.2(d)(3)(A)(2).

       Because the first of these cases was assigned to District Judge J. Ronnie Greer and

Magistrate Judge H. Bruce Guyton, these two cases will also be assigned to District Judge J.

Ronnie Greer and Magistrate Judge H. Bruce Guyton. However, consolidation is not ordered.

       IT IS SO ORDERED.

                                            ENTER:




                                            United States Magistrate Judge




                                                2

Case 3:19-cv-00348-JRG-HBG Document 3 Filed 09/24/19 Page 2 of 2 PageID #: 8
